DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 28 June 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 4, 7, and 19 have been amended;
	Claims 6, 8-10, and 17 have been cancelled; and 
	no claims have been added.
Thus, Claims 1-5, 7, 11-16, and 18-20 are presently pending in this application, with Claims 4, 5, and 19 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Abstract, Title, and Specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	In the reply, beginning at the last paragraph of pg. 13, Applicant argues that Berthiaume cannot be, in part, a basis for a rejection of Claim 1, because it allegedly describes a configuration of element “contrary” to that claimed.  Following, beginning at the top of pg. 14, Applicant presents what appears to be an accurate summary of parts of Berthiaume’s disclosure in, and with reference to, Fig. 3.  Applicant then asserts that Berthiaume’s sheath 220 is a third component “disposed outwardly of the recited outer tubular member” which does not include, “a proximal end that can in any way be reasonably considered to be coupled to the spaced apart handle (210).”
	The Examiner appreciates Applicant’s argument and the accompanying discussion, but disagrees with the conclusion that Applicant draws from them.
	Applicant’s argument is based in large part on the assumption that, when combined with Jimenez’s device, the resulting hypothetical construct would include three tubes, with the outermost tube being Berthiaume’s sheath 220 and its associated pullwire; and, because of the clause in Claim 1, “the control mechanism coupled to the proximal end of the outer tubular member” the claim would not read on a three-tube catheter including Berthiaume’s sheath 220.  While that combination of features in the prior art devices is likely also obvious, Berthiaume includes a broader teaching of including a pullwire in the outermost tube of a multi-tube, coaxially constructed catheter, so that the outermost tube can be steered in order to made more navigable the device when performing a transvascular procedure (to which the disclosures of both Jimenez and Berthiaume relate, a fact not contested by Applicant).  When applying this broader teaching from Berthiaume’s disclosure to Jimenez’s device, the result is read on by Claim 1 et sqq.

Specification
The abstract of the disclosure is objected to because it is not presented on a separate sheet. Correction is required.  See 37 C.F.R. § 1.121(b).

The amendment filed 28 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows.
	At para. [0078], Applicant has amended the text to state, “wherein each of the pull wires 290 is associated with a dedicated control in the control mechanism 201 for prescribing such deflection.”  There is no disclosure in the original application of a second (or more) pullwire being ‘associated with a dedicated control in the control mechanism.’  While para. [0078], as originally-filed, describes two wires, it does not describe that a second wire has anything connected to it in the control mechanism.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.

Claim 1: “a control mechanism . . . configured to extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member.”
The word “mechanism” is a nonce word, M.P.E.P. § 2181(I)(A), and is therefore a generic placeholder for “means.”
The term “configured to” links the generic placeholder to the function, “extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member,” M.P.E.P. § 2181(I).
There is no other structure, and therefore not sufficient structure, recited in the claim to perform the recited function.
The structure disclosed in the Specification, of the elected embodiment, is a linear slide control mechanism 217, and wire(s) 309.

Claim 7: “control mechanism is configured to deflect the outer tubular member in a plurality of directions.”  As with Claim 1, the additional function “to deflect the outer tubular member” is linked to the generic placeholder, and there is not sufficient structure recited in the claim to perform the recited function.  The structure disclosed in the Specification, of the elected embodiment, is plural pull wires/distal anchor ring assembly; see [0078].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2011/0015728, Jimenez et al. (“Jimenez”) in view of U.S. Patent App. Publ. No. 2013/0131591, by Berthiaume et al. (“Berthiaume”),
	Jimenez discloses a catheter substantially as claimed, as follows.
	Claim 1: A catheter device (Figs. 7-9) comprising: 
	an outer tubular member (including tube 162) having a proximal end (adjacent seal 232) and a shaped distal end (a straight shape); 
	an inner tubular member (152) having at least a portion thereof coaxially positioned within the outer tubular member (Fig. 9, bottom portion, shows tubular member 158 within tubular member 162), the inner tubular member including a proximal end and a distal end (Fig. 9); and 
	a control mechanism (150, Fig. 9) having a housing (unlabeled in Fig. 9, handle-like portion to which the lead line for 150 generally points), the housing having a means to seal an inner luminal space thereof (luer fitting 142; the instant application describes a luer fitting as being one such means), the control mechanism coupled to the proximal end of the outer tubular member (Fig. 9, proximal end of 162 is shown fixed to the housing) and the proximal end of the inner tubular member (proximal end of 158 is attached to sleeve 222; see [0086]), the control mechanism configured to extend and retract the distal end of the inner tubular member from the shaped distal end of the outer tubular member (distal end of 158 includes portions proximal thereto which, when moved longitudinally, move in and out of the distal end of tubular member 162).
	Jimenez does not, however, describe that the control mechanism includes at least one wire inserted into a wall of the outer tubular member, wherein the at least one wire is configured to deflect the outer tubular member.
	Berthiaume relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims and Jimenez.  Berthiaume teaches that, in such a catheter system, the outermost tubular member 221 can be constructed to include a wire 205, which is inserted into a wall of that tubular member, to deflect the distal end of that tubular member ([0019]) to make the entire assembly more steerable.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s catheter’s control mechanism to include at least one wire inserted into a wall of the outer tubular member, wherein the at least one wire is configured to deflect the outer tubular member, because Berthiaume teaches doing so in a coaxial catheter system in order to make the outermost tubular member steerable.
	Jimenez describes the subject matters of other claims, as follows.
	Claim 2: (The catheter device of claim 1,) wherein the control mechanism includes a slider (222, 224, 156) coupled to the inner tubular member ([0086]), the slider configured to move between a first position where the distal end of the inner tubular member is retracted into the distal end of the outer tubular member and a second position where the distal end of the inner tubular member is extended from the distal end of the outer tubular member (distal end of 158 includes portions proximal thereto which, when moved longitudinally, move in and out of the distal end of tubular member 162).
	Claim 7: (The catheter device of Claim 1,) wherein the control mechanism is configured to deflect the outer tubular member in a plurality of directions (when the catheter is rotated about its longitudinal axis, the outer member may be deflected in an infinite number of different absolute directions).
	Claim 13: (The catheter device of claim 1,) wherein the means to seal an inner luminal space of the housing of the control mechanism includes an integrated luer fitting (142).
	Claim 14: (The catheter device of Claim 1,) wherein the means to seal an inner luminal space of the housing of the control mechanism includes Touhy Borst fitting (104-112).
	Claim 15: (The catheter device of claim 1,) wherein the means to seal an inner luminal space of the housing of the control mechanism includes a hub (luer fitting 142 is a type of medical hub).
	Claim 16: (The catheter device of claim 15,) wherein the hub is configured as an interface fitting designed to attach an accessory to the catheter device in a sealed manner that prevents air leaks (luer fittings are designed with a 7% taper to form an air-and fluid-tight seal between mating elements).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2014/0018732, by Bagaoisan et al. (“Bagaoisan”),
	Jimenez and Berthiaume together describe a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that its control mechanism includes a plurality of stops that define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member.
	Bagaoisan relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims, Jimenez, and Berthiaume.  Bagaoisan teaches that, in such a catheter system, as illustrated in and described with reference to Figs. 7A and 7B, the control mechanism 700 for the inner, extendable tubular member (unlabeled) can be constructed to include a plurality of stops 701, 703, which together define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member (also unlabeled in Figs. 7A, 7B), in order to restrict the longitudinal movement of the inner tubular member relative to the outer tubular member, and “ . . . to provide an additional tactile indication of the configuration of the distal end of the transport member” ([0129]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Jimenez/Berthiaume such that its control mechanism includes a plurality of stops that define a maximum extension of the inner tubular member and a full range of travel of the inner tubular member relative to the shaped distal end of the outer tubular member, because Bagaoisan teaches doing so to restrict the longitudinal movement of the inner tubular member relative to the outer tubular member, and to provide an additional tactile indication of the configuration of the distal end of the transport member.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2004/0097819, by Duarte (“Duarte”).
	Jimenez describes a catheter substantially as claimed by Applicant; see above.  Jimenez does not, however, describe that the control mechanism is configured to deflect the inner tubular member.
	Duarte relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant, Jimenez, and Berthiaume.  Duarte teaches that, in such a catheter system, the control mechanism 20, 36, 40, 58 is configured to deflect the inner tubular member ([0024]) in order to make the inner tubular member 14 steerable.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s control mechanism such that it is configured to deflect the inner tubular member, because Duarte teaches doing so in a coaxial catheter device in order to make the inner tubular member steerable. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2015/0119853 by Gainor et al. (“Gainor”).
	Jimenez and Berthiaume together describe a catheter substantially as claimed by Applicant; see above.  Neither Jimenez nor Berthiaume describes that the shaped distal end of the outer tubular member includes at least one curve (Claim 11), or that the shaped distal end of the outer tubular member includes one of a Judkins right curve and an Amplatzer left curve (Claim 12).
	Gainor relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims, Jimenez, and Berthiaume.  Gainor teaches that, in such a catheter system, the outer tubular member 1 may be formed with an Amplatz left curved shape ([0023] “The first catheter 1 may be shaped to function as an AL 1 component.”), in order to direct the inner tubular member 2 to the aortic valve and the left ventricle of a human patient to provide treatment there ([0026] – [0027]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s catheter with a shaped distal end of the outer tubular member which includes at least one curve, and that the shaped distal end of the outer tubular member includes one of a Judkins right curve and an Amplatzer left curve, because Gainor teaches doing so in order to direct the inner tubular member to the aortic valve and left ventricle of a human patient to provide treatment there.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2017/0238953 by Yang et al. (“Yang”).
	Jimenez and Berthiaume together describe a catheter substantially as claimed by Applicant; see above.  Jimenez and Berthiaume do not, however, describe that a wire couples the proximal end of the inner tubular member to the control mechanism.
	Yang relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims, Jimenez, and Berthiaume.  Yang teaches that, in such a catheter system, a wire 42 may couple the proximal end of an inner tubular member 34 (see Fig. 32A) to a control mechanism 24, so that a practitioner can push the tubular member 34 distally out the end of an outer tubular member 33, so that the inner tubular member can perform a function in the patient distally of the end of the outer tubular member 33.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Jimenez’s coaxial catheter device so that a wire couples the proximal end of the inner tubular member to the control mechanism, because Yang teaches doing so in such a coaxial catheter system in order to push the inner tubular member distally.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Berthiaume as applied to Claim 1 above, and further in view of International Patent App. Publ. No. WO 2017/058818, by Said-Mahmoudian (“Said-Mahmoudian”).
	Jimenez and Berthiaume together describe a catheter substantially as claimed by Applicant; see above.  Jimenez and Berthiaume do not, however, describe that the inner tubular member includes a plurality of telescoping segments.
	Said-Mahmoudian relates to a coaxial catheter system, and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims, Jimenez, and Berthiaume.  Said-Mahmoudian teaches that, in such a catheter system, the inner tubular member (Fig. 7A, distal-most two inner sections) may include a plurality of telescoping segments (distal-most two segments), so that the user of the device can tailor the length of the inner tubular member as they see fit for the procedure being performed (“As such, the length of section 404 can be shortened to prevent loss of the working device (not shown) while the working device is being utilized, and in addition, section 404 can be increased when/if desired (e.g., for removal of the working device (not shown) from the assembly (not shown). FIG. 7 A depicts extension member 400 in a [sic] extended orientation and FIG. 7B depicts extension member 400 in a condensed orientation. Furthermore, in addition to fully extended and fully contracted, extension member 400 can be partially extended to a length defined by the operator. In some embodiments, second extension section 404 can include three individual sections, however, more or less individual sections can be included without altering the scope and functionality of the device.”) (pg. 12, lines 3 to 27).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct a Jimenez/Berthiaume catheter device such that the inner tubular member includes a plurality of telescoping segments, because Said-Mahmoudian teaches doing so in order to enable the user of the device to make it more functional as they see fit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as disclosing steerable and/or coaxially extendable catheter systems.

This action has not been made final because the rejection of Claim 14 under 35 U.S.C. § 103 was not included in the prior Action, and is thus a new rejection not necessitated by Applicant’s amendment of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2022